DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10945080 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely a broader version of the patented claim language.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10945080 B2 in view Usher et al (US 20140270200 A1) of Ballande et al (US 20190104371 A1).
Claim 1 of US Patent No. 10945080 B2 discloses the audio analysis and processing system of claim 12 of the present application, however does not disclose 
Usher discloses wherein said audio analysis tread includes one or more of speaker recognition, voice activity detection (Par.[0030] “Voice Activity Detection”) and noise reduction algorithms (Par.[0041] a signal to noise ratio is increased).  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the audio analysis of Usher in the audio analysis thread of US Patent No. 10945080 B2.  The motivation or doing so would have been to increase a perceived clarity of the captured audio signals. 
Ballande discloses an adaptive filter having at least one source audio input and at least one audio signal output (Par.[0037] the beamformer #48 may be adaptive).  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the adaptive beamforming of Ballande in the beamforming of US Patent No. 10945080 B2 and Usher.  The motivation for doing so would have been to steer nulls of the beamformer towards noise sources thereby increasing a signal to noise ratio of the captured audio signals. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Line 12 of claim 12 contain the capitalized word “A”. This word should be lowercased. 
Lines 14 and 15 of claim 12 contain the misspelled word “tread”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said beam analysis and selection thread" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usher et al (US 20140270200 A1).

With respect to claim 1, Usher discloses an audio analysis and processing system comprising: 
a processor (fig.1A #103; fig.5 #560; Par.[0021][0058]) configured with: 
an audio array input thread (fig.1A input to #103 from #101,102) configured to be connected to a plurality of audio input channels each corresponding to an audio input sensor (fig.1A #101,102)(Par.[0021]); 
fig.1A #101) positionally related to a position of other audio input sensors (fig.1A #102; Par.[0021] microphones #101 and #102 are positionally related on earphone assembly #108 to each other); 
a source input thread (fig.1A input to #103 of “Incoming Audio Signal” #107; Par.[0022]) configured to be connected to a microphone audio input channel (fig.1A channel comprising signal #107); 
an audio output thread (fig.1A output of #103 to Amplifier #104) configured to be connected to a speaker output channel (fig.1A channel connected to ear canal receiver #105)(Par.[0022]); 
a beamformer thread responsive to said audio array input thread (Par.[0028] Usher discloses wherein the system may comprise audio input sensors #161,162 in additional devices, such as device #160, wherein a beamformer may be used to localize a user’s voice), 
a beam analysis and selection thread connected to an output of said beamformer thread (Par.[0028] Usher discloses wherein the microphones of each device #100,100a,100b,150,160 may operate cooperatively, therefor an input thread or “beam analysis and selection thread” must be present for receiving audio signals from the beamformer of device #160 for mixing via summer #190),
a mixer thread (fig.1B #190) having a first input (fig.1B #186) connected to an output of said source input thread (fig.1B #181) and a second input (fig.1B #188) connected to an output of said beam analysis and selection thread (fig.1B input #188 to mixer #190 comprises ambient audio signals captured by microphones of each additional device, such as device #160, therefor the mixer may receive a beamformed input thread signal) and having an output connected to said audio output thread (fig.1B output to ear canal receiver #191)(Par.[0023-0025]). The present claim language does not provide details regarding the signal processing functions of each claimed “thread”, but rather discloses wherein the threads are “responsive” or “connected to” one another. Such claim language is sufficiently broad to be interpreted as the claimed “threads” merely providing an input/output path for an audio signal captured by the claimed audio input sensors.  In light of the breadth of the claim language the Examiner has interpreted the claimed threads as simply providing signal paths within the audio analysis and processing system.  

With respect to claim 2, Usher discloses the audio analysis and processing system according to claim 1 further comprising a communications interface (fig.5 #552) connected to said processor (Par.[0059]).

With respect to claim 3, Usher discloses the audio analysis and processing system according to claim 2 wherein said communications interface further comprises a low-power wireless personal area network interface (Par.[0059] “Bluetooth”).

With respect to claim 4, Usher discloses the audio analysis and processing system according to claim 3 wherein said low power wireless personal area network is a Bluetooth Low Energy (BLE) interface (Par.[0059] “Bluetooth”).

fig.4 #422; Par.[0055]) thread of said processor and an HCI driver responsive to said BLE daemon (Par.[0059] “Bluetooth”).

With respect to claim 6, Usher discloses the audio analysis and processing system according to claim 2 further comprising a user control interface (fig.4 #422) linked to said processor (fig.4 #416; Par.[0055]).

With respect to claim 7, Usher discloses the audio analysis and processing system according to claim 6 wherein said user control interface further comprises an application program operating on a personal communication device (fig.3A #150; Par.[0042]; the system couples the earphone #130 and DSP1 with a personal communication device #150).

With respect to claim 8, Usher discloses the audio analysis and processing system according to claim 7 wherein said audio input channel is connected to said personal communication device (fig.3A #150; Par.[0042]).

With respect to claim 9, Usher discloses the audio analysis and processing system according to claim 8 wherein said microphone audio input channel is connected to said personal communication device (fig.3A #150; Par.[0042]).

fig.1A output thread to ear canal receiver #105) configured to connect to an audio output channel (Par.[0022]).

With respect to claim 11, Usher discloses the audio analysis and processing system according to claim 2 further comprising an audio information interface (fig.1B #181) connecting signals representing audio to said processor (Par.[0023]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usher et al (US 20140270200 A1) in view of Ballande et al (US 20190104371 A1).

With respect to claim 12, Usher discloses an audio analysis and processing system comprising a processor (fig.1A #103; fig.5 #560; Par.[0021][0058]) configured with: 
a. an audio array input thread (fig.1A output of #103 to Amplifier #104) configured to be connected to one or more of audio input channels each corresponding to an audio input sensor (fig.1A #101,102)(Par.[0021]); 
b. an audio input sensor (fig.1A #101) positionally related to a position of other audio input sensors (fig.1A #102; Par.[0021] microphones #101 and #102 are positionally related on earphone assembly #108 to each other); 
c. a source audio input thread (fig.1A input to #103 of “Incoming Audio Signal” #107; Par.[0022]) configured to be connected to a source audio input channel (fig.1A channel comprising signal #107); 
d. an audio output thread (fig.1A output of #103 to Amplifier #104) configured to be connected to a speaker output channel (fig.1A channel connected to ear canal receiver #105)(Par.[0022]); 
e. a beam former thread responsive to said audio array input thread (Par.[0028] Usher discloses wherein the system may comprise audio input sensors #161,162 in additional devices, such as device #160, wherein a beamformer may be used to localize a user’s voice); 
g. an audio analysis thread connected to an output of one or more input treads and output of said beam former thread (Par.[0028] Usher discloses wherein the microphones of each device #100,100a,100b,150,160 may operate cooperatively, therefor an input thread or “beam analysis and selection thread” must be present for receiving audio signals from the beamformer of device #160 for mixing via summer #190), and wherein said audio analysis tread includes one or more of speaker recognition, voice activity detection (Par.[0030] “Voice Activity Detection”) and noise reduction algorithms (Par.[0041] a signal to noise ratio of ambient noise with respect to back ground noise is increased, this is a form of noise reduction); 
h. a mixer thread (fig.1B #190) having a first input (fig.1B #186) connected to an output of said source input thread (fig.1B #181) and a second input (fig.1B #188) connected to an output of said beam analysis and selection thread and having an output connected to said audio output thread (fig.1B input #188 to mixer #190 comprises ambient audio signals captured by microphones of each additional device, such as device #160, therefor the mixer may receive a beamformed input thread signal).  The present claim language does not provide details regarding the signal processing functions of each claimed “thread”, but rather discloses wherein the threads are “responsive” or “connected to” one another. Such claim language is sufficiently broad to be interpreted as the claimed “threads” merely providing an input/output path for an audio signal captured by the claimed audio input sensors.  In light of the breadth of the claim language the Examiner has interpreted the claimed threads as simply providing signal paths within the audio analysis and processing system.  
Usher does not disclose expressly a dwell time counter responsive to said beamformer thread. 
Ballande discloses an audio analysis and processing system comprising an audio array input thread connected to one or more audio input sensors (fig.2 #16); a fig.2 #48; BF1-BFm, Par.[0038]) responsive to said audio array input thread; a dwell time counter (not shown in figures) responsive to said beamformer thread; an audio beam analysis and selection thread (fig.2 #50) connected to an output of one or more input threads and responsive to the dwell time counter (Par.[0038-0042] switching unit #50 may select a beam B1,B2… in a “single beam mode” for output via output stream #26, wherein the presently active beam has been presently active for a time interval longer than predefined time period,  therefore a time counter or “dwell counter” must be present within Ballande for tracking the period of time that the beams are active).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the beam selection based on a time period of activity tracked by a dwell counter, as performed by Ballande as a selection of the beamformed audio signals of Usher.  The motivation for doing so would have been to prevent capture and sound reproduction of unwanted audio signals such as background noises or unwanted speech. 
Additionally, Usher does not disclose expressly an adaptive filter having at least one source audio input and at least one audio signal output. 
Ballande discloses an adaptive filter (Par.[0037] the beamformer #48 may be adaptive) having at least one source audio input and at least one audio signal output (see fig.2).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the adaptive beamforming of Ballande as the beamforming of Usher.  The motivation for doing so would have been to 




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654